Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Ordinarily, an “olefin” is a term of the art that is synonymous with “alkene” (a small organic hydrocarbon with a carbon-carbon double bond). Claim 3 uses the term “olefin alkoxysilane compound” and recites “the olefin alkoxysilane compound is methyltrimethoxysilane (MTMS) or methyltriethoxysilane (MTES)”. It appears the term “olefin” is not being used in a manner consistent with its ordinary meaning and the term is not explicitly re-defined within the specification. However, a 35 USC 112(b) rejection is not presented herein because the scope of the claim is ultimately clear (the “olefin alkoxysilane compound” can only be either MTMS or MTES). Nevertheless, Applicant is hereby advised that amendments that affect the “olefin alkoxysilane compound”, such as removing the limitation “the olefin alkoxysilane compound is methyltrimethoxysilane (MTMS) or methyltriethoxysilane (MTES)”, may result in indefiniteness rejections.
Claim Objections
Claim 3 is objected to because of the following informalities: “alkoxysilane” is misspelled at Line 16 of the claims received 6/24/2020.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “copper oxide” is misspelled at Line 8 of the claims received 6/24/2020.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “small amount” of binder/surfactant within step (1). The term “small amount” is a relative term which renders the claim indefinite. The term “small amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites a “quick drying” within step (5). The term “quick” is a relative term which renders the claim indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As claims 2-10 depend from claim 1, they are rejected for the same issues discussed above. 
Claim 1 also recites “a specific temperature range” within step (4). It is unclear what temperature(s) are meant to be encompassed by the “specific temperature range”. Neither the claim, nor the specification appears to indicate what temperatures are meant to correspond to the recited “specific temperature range”.
As claims 2-6 and 8-10 depend from claim 1, they are rejected for the same issue discussed above. A rejection of claim 7 is not presented as dependent claim 7 specifically defines the temperatures within the aging step. 
Claim 3 uses the acronym “DMDMS”, which is undefined within the claims and specification. Therefore, the scope of the claim is unclear.
Claim 3 recites “R-silicone oligo molecules” which is polydimethylsiloxane (PDMS) or silicone precursor (DMDMS). The recitation renders the claim indefinite as the claim simultaneously indicates the oligomers are silicones (see “R-silicone”) or “silicone precursors (DMDMS)”. It is unclear whether or not silicone precursors (e.g. dimethyldimethoxysilane) are meant to be suitable for use as the siloxane compounds. Such compounds are outside the scope of “R-silicone”. 
Claim 3 recites “R- is linked to a functional group at a silicone molecular chain rear end, comprising: -COO, -NH2, -OH, -COH-COH, or -N=C=O”. It is unclear whether “R” is supposed to be the “functional group” or if R is somehow connected to the “functional group”. If the latter (that “R” and “functional group” are not the same), it is unclear whether the various groups (e.g. -COO, -NH2) are meant to be “R” or the “functional group”.  
Claim 3 indicates R can be -COO. It is unclear whether this is supposed to be a carboxylate group or peroxide.
Claim 3 recites “a carbon number thereof is from C1 to C6”. It is unclear what this recitation is applying toward (e.g. “siloxane compound”? “R-silicone oligo molecules”?).  
Claim 4 recites “the mixing agent”, which lacks antecedent basis. Recitation of “the mixing solvent” is suggested. 
Claim 5 recites “the phosphate refers to zirconium phosphate, phosphoric acid-copper oxide”. It is unclear whether the recitation means zirconium phosphate and phosphoric acid-copper oxide or zirconium phosphate or phosphoric acid-copper oxide. Therefore, the scope of the claim is unclear. 
Claim 10, recites “the inorganic surfactant” which lacks antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 requires a halogen ion free surfactant. Claim 4, which depends from claim 1, recites “the surfactant is hexadecyl trimethyl ammonium halide”. Since the surfactant of claim 4 is not a halogen ion free surfactant, claim 4 fails to include all of the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake (US 2017/0283269 A1).
Regarding Claims 1, 3, 6, and 7, Kotake teaches methods of preparing insulating aerogel composites (Abstract) and describes an embodiment within Example 1 whereby the method comprises 1) siloxane compound (methyltrimethoxysilane; MTMS), mixing solvent (water), and colloidal silica particles in water (inorganic binder solution) are mixed to form a mixture, 2) acid catalyst is added and the mixture is reacted to yield silica sol (i.e. the alkoxysilane compound is hydroxlyzed), 3) basic catalyst solution (aqueous ammonia) is added to induce gelling/condensation to form wet gel, 4) the wet gel is aged at 80 degrees C for 24 hours to provide stable gel (reading on “specific temperature range”), and 5) the gels are dried under normal pressure at 40 degrees C (construed as “approximately 50 degrees C”) and then 150 degrees C to obtain insulating material (¶ 189-190; Table 1; ¶ 131-174). There is no apparent difference in structure between the resulting composites and those claimed and thus, such composites are construed as intrinsically being composed of hydrophobic aerogels in the absence of evidence to the contrary. The particular embodiment of Kotake differs from the subject matter claimed in that the surfactant of the present claims are not present within step (1), the particular particle size of silica sol, particle size of secondary particles, and water being removed during evaporation (since water is exchanged for methanol prior to drying) is not described. 
With respect to surfactant, Kotake teaches a surfactant can be added when preparing sol (¶ 131; see also other Examples such as Example 11) for the purpose of suppressing phase separation when growing siloxane polymer (¶ 140). It would have been obvious to one of ordinary skill in the art to incorporate surfactant into step (1) because doing so would suppress phase separation when growing siloxane polymer as taught by Kotake. Kotake teaches several halogen ion free surfactants; see for instance polyoxylethylene-oxypropylene nonionic surfactant of ¶ 138/Example 11. Whatever amounts of surfactant/binder used is deemed to be small amounts. 
With respect to particle sizes, Kotake teaches preferably 1-20 nm primary particles associating into secondary particles that are 5 nm to 2 microns (i.e. 2,000 nm) in size (¶ 40). The disclosed ranges overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kotake suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kotake. See MPEP 2123. With respect to “causing a viscosity of the mixing solution to increase in order to form a solution-like sol”, since Kotake expressly teaches gelling/associating into particles of substantially the same size and structure, the position is taken that such viscosities/solution like sol must necessarily occur in the absence of evidence to the contrary. 
With respect to solvent exchange, Kotake teaches the added silica particles function as a support for the three-dimensional network and thus, the wet gels can be subjected to drying as it is without exchanging a solvent (¶ 167). In light of such, it would have been obvious to one of ordinary skill in the art to omit the solvent exchange step within the protocols of Kotake and therefore eliminate the need to use various materials/timeframes associated with said step over the course of creating aerogel composites. 
Regarding Claims 2 and 8, Kotake teaches embodiments where urethane foam (organic foam material) is impregnated with sol and then gelation occurs to form porous material with wet gel (¶ 201-203). Whatever position the filled foam is in is deemed to be “stationary placed”. 
Regarding Claim 4, the mixing solvent used by Kotake is water. Kotake teaches other surfactants such as cetyltrimethylammonium bromide/chloride (¶ 139), which are hexadecyltrimethylammonium halides. 
Regarding Claim 9, while Kotake does not describe vol% concentrations in terms of how much silica sol is added, Kotake is nonetheless clear that an appropriate content of silica particles gives an appropriate strength and thermal conductivity to the resulting aerogel (¶ 118). Accordingly, Kotake expressly teaches the amount of inorganic binder/silica to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill to discover workable/optimal silica concentrations so as to achieve desired strength and thermal conductivity characteristics within the resulting aerogels in view of the teachings of Kotake. 
Regarding Claim 10, Kotake teaches inorganic surfactants (¶ 137-139). Kotake teaches surfactant aids in phase separation when growing siloxane polymer (¶ 140) whereby the amount of surfactant used depends on the type of surfactant and type/amount of silicon aerogel-forming materials (¶ 141). Accordingly, Kotake expressly teaches the amount of surfactant to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill to discover workable/optimal surfactant concentrations so as to achieve phase separation when growing siloxane polymers over the course of creating aerogel particles within the protocols of Kotake. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake (US 2017/0283269 A1) in view of Evans (US 2007/0272902 A1).
The discussion regarding Kotake within ¶ 28-35 is incorporated herein by reference.
Regarding Claim 5, Kotake differs from the subject matter claimed in that the particular materials of claim 5 are not disclosed. 
Evans teaches aerogel materials can exhibit enhanced smoke suppression/combustion reduction characteristics via incorporating specific fillers (Abstract; ¶ 7-9). It would have been obvious to one of ordinary skill in the art to incorporate the fillers of Evans into the aerogels of Kotake because doing so would procure enhanced smoke suppression/combustion reduction characteristics as taught by Evans. Evans teaches several materials consistent with those of claim 5, such as borates, silicates such as aluminum silicate or sodium silicate, and aluminum oxides (¶ 10-28). As there is no perceivable difference in structure between such materials and those claimed, such materials are seen to intrinsically function as an inorganic binder in the absence of evidence to the contrary. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake (US 2017/0283269 A1) in view of Wolff (U.S. Pat. No. 5,122,291).
The discussion regarding Kotake within ¶ 28-35 is incorporated herein by reference.
Regarding Claim 5, Kotake teaches materials that suppress heat ray radiation such as aluminum compounds can be included (¶ 50). Kotake differs from the subject matter claimed in that the particular materials of claim 5 are not disclosed. 
Wolff teaches the incorporation of pigments into silica aerogels for the purpose of scattering/absorbing/reflecting IR radiation, thereby obtained thermal insulating materials (Abstract; Col. 2, Lines 29-63). It would have been obvious to one of ordinary skill in the art to incorporate the pigments of Wolff into the compositions of Kotake because doing so would enhance IR scattering/absorbance/reflectance as taught by Wolff/Kotake. Wolff teaches oxides such as aluminum oxide and zirconium oxide (Col. 2, Lines 44-63). As there is no perceivable difference in structure between such materials and those claimed, such materials are seen to intrinsically function as an inorganic binder in the absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764